Citation Nr: 0108854	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1973 to March 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).   


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for an acquired psychiatric disorder in a decision 
of November 1998, and the veteran did not request 
reconsideration of that decision or file an appeal. 

2.  The additional evidence presented since November 1998 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The Board's decision of November 1998 which denied 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

2.  The additional evidence presented since November 1998 is 
not new and material, and the claim for service connection 
for an acquired psychiatric disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for an 
acquired psychiatric disorder.  He asserts that his current 
psychiatric disorder is attributable to his service in the 
military.  He states that he was subjected to mistreatment 
during basic training such as the drill sergeant stepping on 
him while he was doing pushups.  He also reports that the 
drill sergeant refused to believe that he had a near perfect 
score on the shooting range.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a psychosis is 
manifest to a compensable degree within a year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  In the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration, or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  Congenital or developmental defects, 
refractive errors of the eye, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c) (2000).  

The veteran's claim for service connection for an acquired 
psychiatric disorder was initially denied by the RO in a 
decision of April 1981 on the basis that a personality 
disorder diagnosed during service was a constitutional or 
development disability and was not a disability under the 
law.  The RO confirmed the decision again later in April 
1981.  In a decision of April 1986, the RO determined that no 
new and material evidence had been presented to reopen the 
claim.  That decision was confirmed by the Board in January 
1988.  In that decision, the Board found that while in 
service the veteran had been diagnosed with a personality 
disorder, that a chronic acquired psychiatric disorder had 
not been demonstrated while on active duty, and that a 
psychosis was not shown until many years after service.  In a 
decision of May 1997, the RO again found that there was no 
new and material evidence to reopen the claim.  Subsequently, 
in a decision of November 1998, the Board again confirmed the 
denial of the veteran's claim on the basis that there was no 
new and material evidence.

The evidence which was of record at the time of the most 
recent decision included pre-service medical records from the 
Aultman Hospital which show that in June 1973 the veteran was 
hospitalized with complaints of abdominal and stomach pain.  
It was noted that the patient was quite nervous and tense, 
and had been taking "nerve medication" very regularly.  

The veteran's service medical records show that in November 
1974 a chaplain recommended that the veteran receive a 
psychiatric examination.  The veteran reportedly had referred 
to himself as being nervous, and stated that he had witnessed 
his mother having two nervous breakdowns and insisted that he 
had inherited the traits.  He reportedly was constantly 
depressed and weeped copiously.  The chaplain further noted 
that a temperament analysis test taken by the veteran 
revealed what were possibly the worst attitude and traits the 
chaplain had ever seen.

The report of a service psychiatric consultation dated later 
in November 1974 shows that the veteran was seen for a 
psychiatric examination and the diagnosis was inadequate 
personality.  A discharge was recommended on the basis that 
he was unsuitable for service.  

The Board also notes that a service medical record dated in 
November 1974 shows that the veteran was diagnosed as having 
a nervous stomach and psychogenic vomiting.  

Previously considered evidence also includes post-service 
medical treatment records.  A record from J. E. Slingluff, 
D.O., dated in April 1975 shows that the veteran reported a 
complaint of nervousness.  It was noted that he just got out 
of service.  Valium was prescribed.  

A hospital record from the Molly Stark Hospital dated in 
August 1975 shows that the veteran was admitted in July 1975 
while intoxicated.  He had a history of heavy drinking for 
some period of time.  The discharge diagnoses were (1) 
chronic alcoholism, acute phase; and (2) alcoholic hepatitis.  

A record dated in November 1975 from J. E. Slingluff, D.O., 
shows that the veteran complained of nervousness and itching 
of the arms and legs.  Medications were prescribed.  An entry 
dated later in November 1975 shows that he complained that he 
was still nervous.  Another entry dated in November 1975 
shows that he had some improvement.  He subsequently returned 
to work.  The diagnosis was acute anxiety neurosis.  

The report of a VA psychiatric examination conducted in March 
1981 shows that the veteran reported that except for a 
nervous stomach, he had no psychiatric problem.  Following 
examination, the examiner concluded that there was no 
clinical evidence of an underlying psychiatric disorder.  

The previously considered evidence also included a VA 
hospital discharge summary dated in January 1987.  The 
summary shows that the veteran complained of being very 
nervous and paranoid.  He also said that people talked with 
him when they were not, and that he was not comfortable with 
people.  He had a past medical history of being treated for 
alcoholism in 1975, 1977, and 1985.  He was unable to keep a 
job, and blamed his nervousness and alcohol problem on his 
having been belittled while he was in the Marines.  On mental 
status examination, his affect was blunted.  His mood and 
behavior were acceptable.  He was oriented times three.  He 
admitted to auditory hallucinations.  The diagnosis was 
schizophrenia, paranoid, chronic, in acute exacerbation.  

A letter dated in May 1990 from the Mental Health Center of 
Western Stark County shows that the veteran was diagnosed 
with a panic disorder with agoraphobia; major depression, 
recurrent, moderate; alcohol dependence; and a personality 
disorder NOS.  The letter did not indicate that the disorders 
were related to service.  

The report of a psychiatric examination conducted by the VA 
in July 1990 shows that the diagnoses were anxiety disorder, 
panic disorder with agoraphobia; major affective disorder 
recurrent type; paranoid disorder; and psychoactive substance 
dependency ETOH continuous with mild dementia.  Again, there 
was no medical opinion that the disorders were related to 
service.  The reports of psychiatric examinations conducted 
by the VA in September 1991 and August 1992, as well as VA 
and private medical treatment records of various dates 
contain similar information.  

Finally, the previously considered evidence included 
testimony given by the veteran during a hearing held in 
October 1997.  He recounted harassment that he experienced 
during basic training, and he attributed his current 
psychiatric problems to that harassment.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7104 (West 1991).  The Board has noted that there 
has been a change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Significantly, however, nothing 
in that law requires the VA to reopen a claim that has been 
disallowed except when new and material evidence has been 
secured and presented.  See 38 U.S.C.A. § 5103(f).  
Accordingly, the Board may review the issue on appeal without 
first remanding the case to the RO for application of the new 
law.  

The only additional item of evidence which has been presented 
is a letter dated in January 2000 from J. E. Slingluff, D.O., 
which contains the following:

This is a letter to say that [the 
veteran] was seen and treated by me in 
the early 1970's, the exact dates unknown 
to me at this time.  He was at that time 
treated for nervousness.  After his 
discharge from the Marine's, he was 
mentally impaired compatible with 
psychotic disease or disorder.  

The Board notes that Dr. Slingluff's actual medical treatment 
records from 1975 were previously considered.  The fact that 
the veteran now presents a brief summary of that treatment 
based on the doctor's recollections does not add any new 
information.  The letter is cumulative and redundant with 
respect to the previously considered evidence.  Although the 
doctor now characterizes the symptoms after service as being 
compatible with a psychosis based on his recollections, the 
actual contemporaneous treatment records show that the 
diagnosis was an acute anxiety neurosis.  No competent 
medical evidence has been presented to show that such an 
anxiety disorder was incurred in or aggravated by service.  
For the foregoing reasons, the Board finds that the 
additional evidence presented since November 1998 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.  Accordingly, the decision of 
November 1998 which denied service connection for an acquired 
psychiatric disorder remains final.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

